Citation Nr: 0931524	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  04-40 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan which granted service connection for PTSD 
and assigned a 30 percent disability evaluation effective 
from November 4, 2003.  The Veteran appealed that decision to 
BVA, and the case was referred to the Board for appellate 
review.  The Board remanded the case for further development 
in November 2006.  That development was completed, and the 
case has since been returned to the Board for appellate 
review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's PTSD is not productive of occupational and 
social impairment with reduced reliability and productivity.



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App.  183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353-56 (Apr. 30, 2008).

Further, upon receipt of an application for a service 
connection claim, VA is required to review the evidence 
presented with the claim and to provide the Veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the Veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that is relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

Nevertheless, with respect to the issue of entitlement to a 
higher initial evaluation for PTSD, the Veteran is 
challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess, the Court held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify with respect to this issue has been satisfied.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records and all identified and available private medical 
records are in the claims file and were reviewed by both the 
RO and the Board in connection with the Veteran's claim.  The 
Veteran and his representative have not identified any other 
relevant evidence that is necessary for an equitable 
disposition of the appeal.

VA examinations with respect to the issue on appeal were also 
obtained in December 2003 and May 2009.  38 C.F.R. § 3.159(c) 
(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the VA examinations obtained in this case are adequate, 
as they are predicated on a review of the claims file and all 
pertinent evidence of record, and fully address the rating 
criteria that are relevant to rating the disability in this 
case.  Thus, there is adequate medical evidence of record to 
make a determination in this case.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4). 


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings for each distinct time period.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In this case, the Veteran's PTSD is currently assigned a 30 
percent disability evaluation, pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

Under Diagnostic Code 9411, a 30 percent rating requires 
occupational and  social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events). 

A 50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each Veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

In applying the above criteria, the Board also notes that in 
Mittleider v. West, 11 Vet. App. 181 (1998), the Court held 
that when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to service-connected condition.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an evaluation in excess of 30 
percent for his service-connected PTSD.  The Veteran has not 
been shown to have occupational and social impairment with 
reduced reliability and productivity.  The Board does 
acknowledge that the Veteran has had disturbances of 
motivation and mood.  For example, private medical records 
dated in November 2003 documented the Veteran as having an 
ongoing feeling of depression, and at the December 2003 VA 
examination, he described persistent feelings of depression.  

Nevertheless, the Veteran does not have a flattened affect.  
In fact, private medical records dated in June 2006 indicated 
that his affect was normal.  Similarly, the May 2009 VA 
examiner stated that his affect was normal, stable, 
appropriate, and mood-congruent.  

In addition, the Veteran has not been shown to have 
circumstantial, circumlocutory, or stereo-typed speech.  The 
December 2003 VA examiner considered the rate and flow of the 
Veteran's speech to be normal, relevant, and goal-oriented, 
and private medical records dated in June 2006 documented his 
speech as being normal.  The May 2009 VA examiner also 
indicated that the Veteran's speech was normal in rate and 
volume.  

Moreover, the medical evidence of record does not indicate 
that the Veteran has panic attacks more than once a week.  In 
this regard, he denied having any panic attacks at the 
December 2003 VA examination.  Private medical records dated 
in January 2004 did indicate that he was panicky; however, 
there was no indication that he suffered actual panic attacks 
or had such attacks more than once a week.  The Veteran also 
told the May 2009 VA examiner that had severe anxiety attacks 
on a regular basis in 2004; however, there was no indication 
as to what was meant by a "regular basis" and whether such 
attacks occurred more than once a week.

There is also no indication in the evidence of record that 
the Veteran has difficulty in understanding complex commands.  
Nor does he appear to have an impairment of short- and long-
term memory.  In fact, the December 2003 VA examiner 
commented that there was no evidence of memory loss or 
impairment, and private medical records dated in June 2006 
indicated that the Veteran's memory was intact.

In addition, the Veteran has not been shown to have impaired 
judgment or impaired abstract thinking.  In this regard, the 
December 2003 VA examiner indicated that the Veteran was 
logical, coherent, and goal-directed, and private medical 
records dated in June 2006 noted that his thought process was 
lucid and coherent and that his thought content was normal.  
It was also noted in June 2006 that his abstraction, 
judgment, and insight were intact.  The May 2009 VA examiner 
further indicated that the Veteran's thought process was 
organized and goal-directed, and his insight and judgment 
were fair.  No cognitive deficits were elicited.  

Additionally, the Veteran does not appear to have difficulty 
in establishing and maintaining effective work and social 
relationships so as to warrant an initial evaluation in 
excess of 30 percent.  In this regard, the Board notes that 
he has been married continually to the same spouse and 
described the quality of the relationship as good at the time 
of the December 2003 VA examination.  He did tell the 
December 2003 VA examiner that he did not have many friends, 
but based on that statement, it appears that he does have at 
least some friends.  Private medical records dated in June 
2006 also indicated that the Veteran reported having social, 
family, and work problems.  However, it was further noted at 
that time that the quality of his family relationships have 
always been good and that they were just a little strained 
since his retirement.  He also reported having a lot of 
friends in June 2006 and described himself as socially 
active.   Private medical records dated in July 2006 and 
August 2006 also noted that the Veteran's wife and son had 
been very supportive to him.  A private clinical assessment 
dated in August 2006 did indicate that the Veteran had 
problems with social involvement and isolated himself a lot.  
However, the May 2009 VA examiner observed that he had a few 
friends and that his relationship with his wife had improved.  
The Veteran also told the examiner that he enjoys being 
around other workers at his part-time job and chatting with 
them.  In fact, he stated that he feels relaxes and looks 
forward to going to work.

In addition, the December 2003 VA examiner indicated that the 
Veteran was oriented to person, time, and place, and denied 
having any delusions, hallucinations, obsessions, or 
ritualistic behaviors.  Similarly, the May 2009 VA examiner 
noted that the Veteran was oriented to all spheres and stated 
that there were no auditory or visual hallucinations 
elicited.

The Board does observe that the Veteran told the December 
2003 VA examiner that he had become suicidal after learning 
in 1994 that his wife had an extramarital affair for several 
years.  However, private medical records dated in November 
2003 noted that the Veteran did not have suicidal ideation, 
and at the December 2003 VA examination, he denied having a 
history of assaultiveness or actual suicide attempts as well 
as any current suicidal or homicidal thoughts, ideations, 
plans, or intent.

The Board also acknowledges that private medical records 
dated from July 2006 to August 2006 document the Veteran as 
being admitted to a hospital for 18 days following a suicide 
attempt.  The Veteran indicated that the reason for his 
suicide attempt was financial concerns combined with lifelong 
depression.  It was also noted that he experienced an 
increase in depressive symptoms following his retirement in 
June 2006.  The treating physician specifically diagnosed the 
Veteran with two separate disorders, namely a major 
depressive disorder and PTSD.  The Board notes that the 
Veteran himself related the suicide attempt to financial 
concerns and depression following his retirement.  There was 
no indication that it was the result of his PTSD.  In fact, 
the May 2009 VA examiner stated that the Veteran had a 
history of severe depression that led to his serious suicide 
attempt and opined that the depression was not caused by his 
combat-related experiences or his PTSD.  As such, the Board 
concludes that the Veteran's suicide attempt in 2006 was not 
a manifestation of his service-connected PTSD.

Moreover, the Veteran denied any current suicidal ideation or 
intent immediately following the attempt in 2006.  Indeed, 
private medical records dated from August 2006 to December 
2007 further noted that the Veteran reported having no 
suicidal thoughts or plans since his release from the 
hospital.  He also told the May 2009 VA examiner that he did 
not have any current suicidal ideation, intent, or plan, nor 
did he have any other attempts or hospitalizations since 
2006.  

The Board also finds it significant that the Veteran remained 
employed by the same company for approximately 40 years until 
his retirement in 2006 and that he still continues to work 
part-time.  He told the May 2009 VA examiner that his part-
time job is "very satisfying" and stated that he feels 
relaxed and enjoys going to work. 

Moreover, the May 2009 VA examiner indicated that the 
Veteran's PTSD symptoms have been stable and under control.  
He also stated that the PTSD symptoms are currently affecting 
his social and occupational symptoms in a mild manner.  

The Board would also observe that the Veteran has been 
assigned Global Assessment of Functioning (GAF) scores 
between 50 and 65.  A GAF score ranging 41 to 50 is 
contemplated for serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning.  A GAF score between 51 and 60 reflects moderate 
symptoms (e.g. flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning.  A GAF score between 61 
and 70 is assigned for some mild symptoms (e.g. depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, 
or theft within the household), but generally functioning 
pretty well with some meaningful relationships. See 38 C.F.R. 
§§ 4.125, 4.130 (incorporating the Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition, of the American 
Psychiatric Association in the rating schedule). See also 
Carpenter v. Brown, 8 Vet. App. 240, 242(1995); Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).

While the Board has considered the degree of functioning as 
evidenced by this reported scale score, they are but one 
factor for consideration in assigning a rating in this case.  
As outlined above, the Board finds that when all of the 
evidence and findings contained therein are considered, 
including the degree of functioning as evidenced by these 
reported scales, the Board concludes that the Veteran has not 
been shown to have occupational and social impairment with 
reduced reliability and productivity.  Accordingly, the Board 
finds that the schedular criteria for the next higher 50 
percent disability evaluation have not been met for any 
portion of the appeal period.  Therefore, the Board finds 
that the preponderance of evidence is against the Veteran's 
claim for a higher initial evaluation for PTSD.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  The Board does observe the Veteran's 
reports that symptoms, such as increased irritability at 
work, led to his decision to retire in 2006.  The evidence of 
record, however, does not objectively show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards. Id.  
There simply is no objective evidence that his service-
connected PTSD alone has resulted in frequent periods of 
hospitalization or in marked interference with employment.  

It is undisputed that this disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board finds that the requirements for an extraschedular 
evaluation for the Veteran's service-connected PTSD under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 
(2008).






ORDER

An initial disability evaluation in excess of 30 percent for 
PTSD is denied.




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


